DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-12 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 13, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura (US 2005/0155349).
	In regards to claim 1, Sugiura discloses a sensing system for a rotor of an engine (10, Figs. 1, 3), the rotor rotatable about a longitudinal axis (Fig.3), the system comprising: 
at least one rotating member (compressor blade) coupled to rotate with the rotor about the longitudinal axis, the at least one rotating member comprising a core (par. 31) and at least one marker (15c, Fig. 1) affixed to the core (pars. 31-32), the core made of a first material (non-
at least one sensor (27, par. 28) mounted adjacent the at least one rotating member and configured to produce at least one first signal in response to detecting passage of the at least one marker as the at least one rotating member rotates about the axis (see par. 29); and 
a control unit (ECU 28, Fig. 1) communicatively coupled to the at least one sensor and configured to generate, in response to the at least one first signal received from the at least one sensor, a second signal indicative of at least a rotational speed of the rotor (see par. 23).
This element 28 is interpreted under 35 U.S.C. 112(f) as a control unit that is coupled to the at least one sensor and configured to generate a second signal to accomplish the claimed function, and equivalents thereof. (Sugiura teaches an electronic control unit 28 that is coupled to the at least one sensor 27 and determines controls fuel and a rotary electric machine based on the sensor inputs, par. 23, Fig. 1). 
In regards to claim 2, Sugiura discloses the at least one rotating member comprises at least one blade of the engine (compressor blade, Fig. 3).
In regards to claim 3, Sugiura discloses the second material is applied to at least a tip of the at least one blade to provide the at least one marker (par. 31, Fig. 3).
In regards to claim 4, Sugiura discloses the second material is applied to an entire exposed surface (15b, par. 31) of the at least one blade to provide the at least one marker (15c). Note that the projected portion 15b of compressor 15a appears to be the entire blade structure, see Figs. 2-3, par. 29, and par. 31.
In regards to claim 13, Sugiura discloses the at least one marker is provided by one of coating at least part of the at least one rotating member with the second material (par. 32, PVD).
In regards to claim 15, Sugiura discloses a sensing method for a rotor of an engine (10), the rotor rotatable about a longitudinal axis (Fig. 3), the method comprising: 
receiving at least one first signal from at least one sensor (27, Figs. 1, 3) positioned adjacent at least one rotating member (compressor blade), the at least one rotating member coupled to rotate with the rotor about the longitudinal axis and comprising a core and at least one marker (15c, Fig. 3) made affixed to the core (pars. 31-32), the core made a first material having a first magnetic permeability and the at least one marker comprising a second material having a second magnetic permeability greater than the first magnetic permeability (pars. 29-31), the at least one first signal produced by the at least one sensor in response to detecting passage of the at least one marker as the at least one rotating member rotates about the axis (par. 29); and 
processing (via 28) the at least one first signal to generate a second signal indicative of at least a rotational speed of the rotor (par. 23).
In regards to claim 16, Sugiura discloses the at least one first signal is received from the at least one sensor positioned adjacent the at least one rotating member comprising at least one blade of the engine (Fig. 3), the second material applied to at least part of the at least one blade to provide the at least one marker (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Assuming arguendo that under a narrower interpretation Sugiura does not disclose the second material is applied to an entire exposed surface, the follow rejection is presented:
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 2005/0155349) in view of Li (CN 105466501 A).
Sugiura discloses the second material is applied to an exposed surface of the at least one blade to provide the at least one marker (15c, Fig. 3), however Sugiura does not disclose the second material is applied to an entire exposed surface.
	Li discloses a magnetic material (magnetic sheet 3) applied to an entire exposed surface (top surface of blade, see par. 25, Fig. 2 with the magnetic sheet having an arc shape).
	Sugiura discloses a sensing system with the second material applied to a blade. Li, which is also directed to a sensing system with a marker on a rotor blade, discloses the magnetic material applied to an entire exposed surface of at least one blade which provides a low cost and simple sensing arrangement (par. 16). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the sensing system of Sugiura by applying the second material to an entire exposed surface, as taught by Li, to provide a low cost and simple sensing arrangement (Li par. 16).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 2005/0155349) in view of Lu (US 2015/0292962).
	Sugiura discloses all of the claimed elements as set forth in the rejection of claim 1, except that the second material has a relative magnetic permeability between 80,000 and 100,000.
	Lu discloses material has a relative magnetic permeability between 80,000 and 100,000 (Lu par. 39).
	Sugiura discloses materials with high magnetic permeability and a sensor which generates a signal responsive to the magnetic field becoming stronger (par. 29), however does not disclose a relative magnetic permeability between 80,000 and 100,000. Lu, which is also directed to a sensor system, discloses utilizing higher relative magnetic permeability materials, which as known to those skilled in the art (see par. 36 of specification), enhance a magnetic response of the material. Thus, it would have been obvious to one having ordinary skill in the art to modify the sensing system of Sugiura by utilizing higher .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mohar (US 2016/0319845), Viscovich (US Patent 4,914,953) and Synder (US 2018/0320601) disclose sensing arrangements for rotating members with magnetic materials on the rotating members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745   

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                        
9/17/2021